Citation Nr: 1725390	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  11-07 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a service-connected back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to March 1970.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.
	
In January 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

In April 2014, the Board reopened the issue of entitlement to service connection for depression and passive aggressive personality disorder.  The Board additionally remanded the issue of depression as secondary to service connected back disability and entitlement to service connection for PTSD.  In that remand, finding that the Veteran's claims for depression and passive aggressive personality disorder, depression, PTSD and depression as secondary to a service-connected back disability were all related, the Board recharacterized the claims to that described in the issue section above.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal was last remanded in November 2016 for further development.  The requested development has been completed and the case is ready for adjudication.


FINDING OF FACT

The Veteran's personality disorder was not subject to superimposed pathology during service, an acquired psychiatric disorder was not incurred or aggravated in service, nor is an acquired psychiatric disorder due to or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  Service connection for a personality disorder is precluded by law.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303(c) (2016).

2.  The criteria for establishing service connection for an acquired psychiatric disorder, to include depression and PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307,3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has obtained service treatment records and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issue decided below have been obtained and associated with the Veteran's electronic claims file.

The Veteran has been provided with VA examinations that address the contended causal relationships between the claimed disabilities and active service. 38 U.S.C.A. §5103A ; 38 C.F.R. §3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a matter that allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§3.326, 3.327, 4.2.

Additionally, the Board finds that there has been substantial compliance with its April 2014 and November 2016 remand directives. 

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.

Laws and Regulations

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in thee active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  In order to prevail on the issue of service connection, there must competent, credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus, or link, between the current disability and the in-service disease or injury and the present disease or injury.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be established on a presumptive basis for certain chronic diseases, such as psychoses, if such diseases are shown to have been manifested to a compensable degree within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Where the Veteran asserts entitlement to service connection for a chronic disease by there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303 (b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic diseases is listed under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331,1338-39 (Fed. Cir. 2013).  See 38 C.F.R. § 3.309 (a).  Although psychoses is included in the list of chronic diseases under 38 C.F.R. § 3.309 (a), depression and PTSD are not included in the definition of psychoses for certain VA purposes.  38 C.F.R. § 3.384 (2016).

For disabilities that are not service-connected under 38 C.F.R. § 3.303(b), the avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303 (a), or by showing that a diseased that was first diagnosed after service is related to service under 38 C.F.R. § 3.303 (d).  See Walker, 708 F.3d at 1338-39.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. §3.303 (d).

Pursuant to 38 C.F.R. § 3.310, service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Personality disorders are not diseases or injuries within the meaning of applicable legislation providing VA compensation benefits.  38 C.F.R. §§ 3.303 (c), 4.9, 4.127; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996); Beno v. Principi, 3 Vet. App. 439 (1992) (holding that personality disorders are developmental in nature, and, therefore, not entitled to service connection).

The Board notes, however, that service connection may be granted if the evidence shows that an acquired psychiatric disorder was incurred or aggravated in service and superimposed upon the preexisting personality disorder.  38 C.F.R. §§ 4.9; 4.125(a), 4.127; Carpenter v. Brown, 8 Vet. App. 240.  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154 (a); 38 C.F.R. § 3.303  (a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Rather, the Board's analysis below will focus specifically on what evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Analysis

The Veteran's service treatment records include a report of a fall in July 1969 and complaints of low back pain with right leg radiation.  Physical examination was within normal limits.  While in the hospital, the Veteran was found to have a conversion reaction manifested by low back pain and associated various numbness over the right side of the body.  Neurological examination was normal on all examinations and no objective physical findings could be demonstrated.  Thus psychological and psychiatric examination was requested and it was felt that the Veteran manifested a moderately severe conversion reaction as the basis for his organic complaints, but that could be returned to duty and treated as an outpatient.  The Veteran was discharged to duty with a temporary profile.  

Thereafter, a February 1970 report from Fitzsimons General Hospital Department of Psychiatry noted that the Veteran was admitted in December 1969 with a transfer diagnosis of "psychophysiologic musculoskeletal reaction."  

The Veteran reported at the time that the military made him "highly depressed and concerned."  He stated that he felt he could not continue in the military and that his problems would be solved if he could get out of the military.  The report noted that the Veteran's  past history report included the Veteran's report of a long history of acting out behavior with frequent fights and a very quick, uncontrollable temper.  The Veteran was shown to report an inability to accept being told what to do and described acting in an impulsive manner toward authority for years.  The Veteran was described as having neuropathic traits of childhood which included difficulty controlling his temper, trouble with the law with several arrests and probation for fighting.  

Mental status examination revealed no evidence of psychosis such as delusions, hallucinations, ideas of reference, difficulty in abstraction or affect disturbance.  It was noted that during the Veteran's hospitalization the Veteran adjusted well to the ward but "showed no motivation to return to active duty and it was felt that rehabilitative efforts would not be successful." 

A diagnosis of passive aggressive reaction, aggressive type, was provided.  This was found to have existed prior to service.  Administrative separation due to personality defect was recommended.  The Veteran was discharged in January 1970.  The Veteran's report of medical examination for administrative separation notes that the Veteran had a diagnosis of passive aggressive reaction which existed prior to service.  

The Veteran asserts that he has a psychiatric disability which is related to his service, or alternatively to his service-connected back disability.  In various statements and during the Veteran's February 2013 Board hearing, the Veteran has asserted that his time spent in the hospital following a back injury greatly traumatized him and either caused or aggravated psychiatric disabilities.  

Post-service treatment records include a March 2005 private psychological report from Dr. G.P.  Following an interview with the Veteran, Dr. G.P. concluded that it was not believed that the Veteran was severely depressed and that his behavior, appearance and communication were totally incongruent with that level of depression.  Dr. G.P. stated that, instead, it was believed that the Veteran was both malingering and likely suffering from an antisocial personality disorder but that more testing and collateral information was needed to make a definitive Axis II diagnosis.  Dr. G.P. stated that the Veteran may suffer from a very low level of depression but that the overstatement of depression as well as presentation made it difficult to ascertain the degree to which he may be depressed.  A diagnosis of malingering, rule out dysthymic depression and rule out antisocial personality disorder was provided. 

In an August 2009 letter from the Veteran's sister in law, C.R., a clinical social worker, C.R. stated that she had learned of many issues which caused distress in the Veteran.  She stated that he had anger issues, trouble concentrating and extreme nervousness.  She reported that he showed an exaggerated anger reflex to minimal stimulation and an increase in mood changes in the last couple of years.  She noted that he slept a lot and then would go for days without much sleep and that she was concerned.  She stated that she had asked the Veteran whether anyone had ever told him he has depression.  

In August 2009 private treatment records from Dr. M.R., M.R. stated that in her professional opinion the Veteran met the criteria for PTSD.  Dr. M.R. noted that the Veteran was seen and assessed for PTSD using clinical interview, the Millon Clinical Multiaxial Inventory and the Mississippi Scale for Combat Related PTSD.  

In an April 2010 VA examination, the examiner noted that he was asked to reconcile conflicting diagnoses of passive aggressive reaction and a diagnosis of PTSD.  The examiner noted both diagnoses in the Veteran's history as well as a positive PTSD screen in October 2009.  The examiner stated that there was much overlap in the two diagnoses and that the irritability, acting out and aggressiveness were consistent with both diagnoses.  The examiner found that it was likely that the Veteran suffered from both disorders.  The examiner noted that the Veteran's claims file did document hospital stays in which the Veteran reported exposure to extreme stress and that those reported stressors were only verified by the Veteran's statements.  The examiner found that overall the Veteran had antisocial personality disorder and PTSD.   

In a May 2014 VA examination, the VA examiner found that the Veteran's symptoms did not meet the diagnostic criteria for PTSD.  The examiner noted that the Veteran had undergone several psychological evaluations in his claim for disability to include the March 2005 findings of Dr. G.P. that the Veteran appeared to overstate his symptoms and was likely suffering from antisocial personality disorder.  

The May 2014 VA examiner also noted the findings of Dr. M.R. and noted that several psychological tests were conducted but that Dr. M.R.'s findings had "some notable flaws."  The examiner noted that Dr. M.R. did not note reviewing any of the Veteran's records and did not report on any of the Veteran's history outside of military service.  Moreover, the examiner noted that Dr. M.R. did not report on validity scales of the Millon Clinical Multiaxial Inventory and whether they might be elevated, specifically noting that Dr. M.R. did not account for other elevated scales of depression or personality disorders that might account for the Veteran's elevated score on the PTSD scale.  The examiner also noted that the Mississippi scale did not appear to be an appropriate measure of PTSD as the Veteran's reported stressors were not in the context of combat and because the Mississippi scale does not address any questions of validity.  

Following review of the claims file and examination of the Veteran, the examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD.  The examiner explained that this was due to the fact that the Veteran did not describe re-experiencing stressors through intrusive thoughts or memories.  The examiner agreed that the symptoms of antisocial personality disorder can overlap with those of PTSD and that while other clinicians have accepted the Veteran's reported symptoms of depression or PTSD at face value, when his report is compared to his observable behavior the examiner found notable inconsistencies.  The examiner found that the Veteran did not meet the criteria for diagnosis of any other mental disorder.  

In a November 2014 addendum to the examination report, the May 2014 VA examiner stated that the Veteran did not meet the criteria for a diagnosis of PTSD under the DSM -IV or DSM-5 criteria, that the Veteran did meet the criteria for the diagnosis of antisocial personality disorder and did not meet the criteria of any other mental disorder.  The examiner stated that the antisocial personality disorder existed prior to the Veteran's military service and was not proximately due to or aggravated by the Veteran's already service-connected back disability.

In a December 2016 medical opinion from the same VA examiner, the examiner stated that evidence that antisocial personality disorder was demonstrated in behaviors that led to fights in school, in arrests, and being on probation as he entered into military service.  It was noted that the Veteran had problems with anger and believing he was unfairly observed by staff during military service who characterized the Veteran as having a passive aggressive reaction.  The examiner further noted that the Veteran continued to have problems with irritability, impulsivity, threatening behaviors and physical altercations, resulting in being terminated form multiple jobs following his military service.  

In considering the evidence in support of the Veteran's claims, the examiner noted that the statement of C.R. should not be interpreted as a medical opinion or a diagnosis but a report of observations of the Veteran.  The VA examiner noted that while additional information from a mental health provider is useful it should be noted that C.R. is related to the Veteran and caution should be used with this information provided.  The examiner found that C.R.'s description of the Veteran's problems with anger and exaggerated responses of feelings of sadness and anger demonstrated a pattern consistent with the aforementioned diagnosis of antisocial personality disorder.  

The examiner further explained that problems with depressed and anxious mood are more likely to be secondary to the Veteran's antisocial personality disorder diagnosis and do not meet the criteria for the diagnosis of a separate mood disorder.  It was further  noted that C.R. also described the Veteran as having problems with sleep which could be attributed to problems with the Veteran's poorly treated sleep apnea.  The examiner stated that the Veteran had antisocial personality disorder which was a characterological condition that began prior to the Veteran's military service.  The examiner stated that the Veteran's diagnosis was not exacerbated or aggravated by his military service, was not proximately due to or aggravated by the Veteran's service-connected back disability.  

In a final February 2017 addendum report from the same VA examiner, the examiner stated that the Veteran's diagnosed antisocial personality disorder existed prior to his military service and this injury and continued to the present.  The examiner stated that while ongoing pain can be stressful, there was no evidence that the back injury caused the Veteran's impulsivity, irritability, assaultiveness or lack of remorse to worsen beyond the natural progression of his diagnosis of antisocial personality disorder.  The examiner concluded that the Veteran's behaviors were the result of his antisocial personality disorder which caused the overwhelming majority of the Veteran's emotional distress.  

i.  Service Connection on a Presumptive Basis

As noted above, when found within a year of service, certain psychoses may be service connected on a presumptive basis.  Here, however, the Veteran is not shown to have any of the enumerated psychosis in service or within a year therein.  Service connection on a presumptive basis is not warranted.  

ii.  Service Connection on a Direct Basis

Service treatment records and post-service examiners are shown to have assigned diagnoses of personality disorders to include aggressive personality disorder and antisocial disorder.  Significantly, congenital and developmental defects, including personality disorders, are not considered diseases for VA purposes.  See 38 C.F.R. § 3.303 (c) (2015).  A defect of congenital, familial or hereditary origin, such as a personality disorder, by its very nature preexists military service.  Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  Therefore, the presumption of sound condition at service entrance does not attach in the case of a personality disorder.  See Quirin v. Shinseki, 22 Vet. App. 390, 397 (2002); Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003) (holding that the presumption of soundness does not apply to congenital defects); Morris v. Shinseki, 676 F.3d 1346, 1354-56 (Fed. Cir. 2012) (finding that the presumption of soundness is not relevant with respect to personality disorders because personality disorders are not diseases or injuries and thus not compensable).  

While service connection would otherwise be available for an acquired psychiatric disability, to include PTSD and depression, the Board finds the preponderance of the evidence demonstrates that the Veteran does not have an acquired psychiatric disability.

Instead, the preponderance of the evidence demonstrates that the Veteran has a personality disorder.  In so finding, for the reasons below, the Board finds that the findings of the May 2014 VA examiner, to include multiple addendum reports, are the most persuasive evidence. 

The Board notes that it may favor one medical opinion over another, provided it offers an adequate basis for doing so.  See e.g., Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Here, the Board has compared the findings against and in favor of a finding that the Veteran has anti-social personality disorder.  In so doing, the Board notes that the May 2014 VA examiner examined the Veteran and reviewed the Veteran's entire claims file, to include the findings of Dr. G.P., Dr. M.R., the Veteran's sister C.R., a licensed social worker, and the findings of the April 2010 VA examiner.  The May 2014 VA examiner also analyzed the methods by which additional diagnoses were provided, significantly noting that the tests used by Dr. M.R. were "flawed" in that they did not test for validity and noting Dr. G.P.'s previous suspicions of malingering.

Further, while C.R. is shown to have asked the Veteran whether he had been diagnosed with depression, such a finding is too speculative to support a finding of service connection.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship).

The May 2014 VA examination and addendum reports are the most thorough findings informed by the most background information.  The May 2014 VA examiner provided the best rationale as to this issue noting that the Veteran's history prior to service, during service and thereafter suggested an antisocial personality disorder as opposed to any acquired psychiatric disorder.

Additionally, much of the findings supporting the Veteran's claim are based upon the complaints of the Veteran himself.  While the Board notes that while the Veteran is competent to report observable symptoms, he is not shown to have the medical expertise required to diagnose himself with a specific psychiatric disorder.  Therefore, competent medical evidence is required.  See Jandreau, 492 F. 3d at 1376-77 ; Barr, 21 Vet. App. at 309; Layno, 6 Vet. App. at 469 (holding that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Moreover, the Veteran's reports of his symptoms have been questioned by medical professionals to have been exaggerated.  The Board finds these inconsistencies render the Veteran's assertions less credible and, as such, they are afforded less probative weight.  

Thus, the Board finds that the probative evidence demonstrates that the Veteran has a personality disorder, rather than acquired psychiatric disability.  As such, service connection is only warranted where another disorder was incurred or aggravated in service and superimposed upon the preexisting personality disorder.  Here, the findings of the May 2014 VA examiner that the Veteran's pre-existing personality disorder manifested in behavioral symptoms which were not affected by his service or service-connected back disability is persuasive.  

In sum, the persuasive medical evidence demonstrates that it is less likely as not that the Veteran has a psychiatric disability eligible for service connection which , is due to any factor of service or a service-connected back disability. 

ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a service-connected back disability is denied.




____________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


